Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered. 
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 01/21/2022. 
Claims 1-3, 5, 6, and 8-10 are currently pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 8,912,435, hereinafter Wachi) in view of Takemura et al. (US 8,754,407, hereinafter Takemura), Yabe et al. (US 7,777,043, hereinafter Yabe), Uetani (US 2012/0100285), one of Sheina et al. (US 2008/0299293, hereinafter Sheina) and Brown et al. (US 8,674,047, hereinafter Brown), and Bao et al. (US 6,107,117, hereinafter Bao).

Wachi fails to teach the first electrode comprises polyazulene and polyacene, the second electrode comprises an alloy of aluminum and indium, the photoelectric conversion layer comprises a first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and a second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive, and the first organic semiconductor and the second organic semiconductor are oriented in a direction parallel to the semiconductor substrate.  
However, Takemura teaches it is well known in the art to provide various species of conductive polymers including, among others, polyazulene and polyacene, as conductive polymers for forming transparent electrodes transmitting light in 380 to 800 nm in a photoelectric conversion device in organic photoelectric conversion elements (abstract and col. 26 lines 25-43). 
Yabe teaches it is well known in the art to provide alloys of metals, including alloys of, among others, aluminum and indium, as suitable metals for a cathode, i.e., counter electrode, in an organic photoelectric conversion element due to the metals having a low work function that are capable of injecting electrons with a high efficiency through a hole blocking layer, i.e., electron transport layer, into a light-emitting layer, i.e., photoelectric conversion layer, (see col. 142 line 62 to col. 143 line 6 for teachings to the cathode; see col. 126 lines 25-32 indicating the reference is drawn to organic photoelectric conversion elements).  
Uetani teaches it is well known in the art to provide regioregular conjugated polymers such as regioregular polythiophene in organic photoelectric conversion elements (abstract and para. 0050-0052).  Uetani further teaches the conjugated polymer comprises a thiophenediyl group substituted with various R6 and R7 groups selected from non-hydrogen groups in view of charge transport properties (para. 0045, 0046; see also para. 0051), which reads on the claimed formula (1), R1, R2, and X groups.  Uetani further teaches it is well known to provide at least two (two or more) conjugated polymers in the organic photoelectric conversion element (para. 0048).  Uetani further teaches polythiophene, and conjugated polymers in general, are electron-donating compound(s) (para. 0063), i.e., p-type semiconductor, and the layer containing the conjugated polymer further contains an electron-accepting compound (para. 0060-0062), i.e., n-type semiconductor.  Uetani further teaches the conjugated polymer has a weight average molecular weight of 500 to 1x107, preferably 1,000 to 1x106, in view of film forming ability (para. 0047).  
Sheina teaches it is well known in the art to provide regioregular conjugated polymers, and photoelectric-type devices thereof comprising the polymers, having a degree of regioregularity of at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 98%, or at least about 99% (para. 0035-0036).  Alternatively, Brown teaches it is well known in the art to provide regioregular conjugated polymers and photoelectric-type devices comprising the polymer, preferably containing regioregularity of at least about 85%, or at least about 95%, or at least about 98% (col. 27 lines 5-29).  In other words, Sheina and Brown are evidence as to typical regioregularity ranges of polythiophene for use in photoelectric-type devices.  
Bao teaches regioregular thiophene polymers have the property of low intermolecular spacing while obtaining a preferable film carrier mobility and on/off ratio in a device thereof, indicating and providing planar stacking of layers of the thiophene polymer chains/backbones parallel to the substrate surface (col. 5 lines 6-36 and col. 6 lines 27-54).  In other words, Bao serves as evidence the regioregular polythiophene polymers of the other prior art references would be expected to already comprise an orientation parallel to the substrate on which they are disposed and/or the regioregular polythiophene polymers and devices thereof of the other prior art references could be further improved in terms of carrier mobility and on/off ratio by providing the orientation of planar stacking of layers of polythiophene parallel to the substrate surface. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first electrode comprising polyazulene and polyacene from providing the typical species of conductive polymers taught by Takemura as the conductive polymer(s) in the electrode of Wachi in order to obtain a photoelectric conversion device/element where the first electrode is transparent and capable of sufficiently transmitting light in 380 to 800 nm to enable light-electric conversion in a photoelectric conversion layer.  At the time of the effective filing date it would have also have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed second electrode comprising an alloy of aluminum and indium from providing an alloy of these metals as taught by Yabe as the metal in or of the counter electrode of Wachi (which, note, are each individually taught in Wachi) in order to obtain a photoelectric conversion device/element where the second electrode, i.e., cathode or counter electrode, is capable of injecting electrons through a hole blocking layer, i.e., electron transport layer, with high efficiency into a light-emitting layer, i.e., photoelectric conversion layer.  Alternatively, note that Wachi teaches aluminum and indium metals are individually exemplary metals for the counter electrode, and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose; the idea of combining aluminum and indium from Wachi as an alloy thereof flows logically from their having been individually taught in the reference.  MPEP 2144.06, I.  At the time of the effective filing date it would have also have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive from providing at least two regioregular polythiophene conjugated polymers as taught by Uetani utilizing a typical regioregularity for each polythiophene conjugated polymer in the blend, e.g., at least 95% or even 98% or 99% for one and at least 70% to 80% for the second, as taught and evidenced by Sheina and Brown as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element where the photoelectric conversion layer has suitable and/or tailored charge transport properties.  At the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first organic semiconductor and second organic semiconductor being oriented in a direction parallel to the semiconductor substrate in further view of the teachings of Bao that the regioregular polythiophene polymers of the other, above prior art references would be expected to already comprise an orientation parallel to the substrate on which they are disposed and/or the regioregular polythiophene polymers and devices thereof of the other prior art references could be further improved in terms of carrier mobility and on/off ratio by providing the orientation of planar stacking of layers of polythiophene parallel to the substrate surface. 
The combination of Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao teach the first organic semiconductor and second organic semiconductor serve as a p-type semiconductor material (Wachi, col. 6 lines 33-46 and col. 8 lines 22-67; Uetani, para. 0063).
Although Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao fail to explicitly teach the photoelectric conversion layer comprises the first organic semiconductor at a ratio, i.e., amount, of at least 10 wt.% or 30-70 wt.% inclusive of the p-type semiconductor material as recited in instant claims 1 and 5, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of the applied prior art references since the combination of references provides providing at least two regioregular polythiophene conjugated polymers as taught by Uetani as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element where the photoelectric conversion layer has suitable and/or tailored charge transport properties, as described above, where a person of ordinary skill in the art could vary and/or optimize the relative amount of the polythiophenes provided in the blend to further obtain suitable and/or tailored charge transport properties.  
As to claim 2, the combination of Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao meets the claimed first organic semiconductor having an average molecule weight overlapping the range of 5,000 to 150,000 both inclusive (the conjugated polymer(s) taught by Uetani, which are provided to the device of Wachi, are taught to have a weight average molecular weight of preferably 1,000 to 1x106 in view of film forming ability, para. 0047).
As to claim 3, the combination of Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao teach the photoelectric conversion layer includes a fullerene derivative as an n-type semiconductor material (Wachi, col. 6 lines 33-46, col. 8 lines 22-35, and col. 9 lines 15-36; Uetani, para. 0060-0062).  
As to claim 6, Wachi generally teaches providing the p-type semiconductor material and the n-type semiconductor in the photoelectric conversion layer at a weight ratio of 1:1 (col. 11 lines 16-21), which falls within and meets the weight ratio of 25:75 to 75:25 since the exemplary 1:1 ratio corresponds to 50:50 in terms of the claimed ratio.  
As to claim 10, the combination of Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao meet the polymer(s) of the second organic semiconductor correspond to 3-substituted polythiophene (the conjugated polymer(s) taught by Uetani, which are provided to the device of Wachi, comprise a thiophenediyl group substituted with various R6 and R7 groups, as described above; poly-3-substituted thiophene is a preferable species of polymer compounds having a thiophenediyl group, para. 0050-0051, meaning it would be within the purview of a person of ordinary skill in the art to select and provide a 3-substituted polythiophene as one of the conjugated polymers in the organic photoelectric conversion element).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 8,912,435, hereinafter Wachi) in view of Takemura et al. (US 8,754,407, hereinafter Takemura), Yabe et al. (US 7,777,043, hereinafter Yabe), Uetani (US 2012/0100285), one of Sheina et al. (US 2008/0299293, hereinafter Sheina) and Brown et al. (US 8,674,047, hereinafter Brown), and Bao et al. (US 6,107,117, hereinafter Bao) as applied to claims 1-3, 5, 6, and 10 above, and further in view of Maehara et al. (US 8,232,616, hereinafter Maehara).
The disclosure of Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao is relied upon as set forth above. 
Wachi teaches the photoelectric conversion layer is on a first side of the semiconductor substrate (the photoelectric conversion layer is patterned above the anode 12 and substrate 11, see Figs. 1 and 2 and Example 1).
Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao fail to teach a multilayer wiring layer on a second side of the semiconductor substrate.  In other words, Wachi fails to teach a multilayer wiring layer below or opposite to the side of the anode 12 and substrate 11.  
However, Maehara teaches it is well known in the art to configure an array (plurality) of pixels each comprising a photoelectric conversion device comprising electrodes, transport materials and photoelectric conversion materials as an imaging unit (imaging device) (abstract, col. 4 line 56 to col. 6 line 7, col. 8 lines 56-64, Fig. 1 and Fig. 2), where the device comprises a multilayer wiring layer on the bottom side of a semiconductor substrate, opposite to the side comprising the photoelectric conversion layer/pixel(s) (multilevel interconnection array comprising wiring sublayer(s)) (col. 12 lines 33-49, Fig. 1 and Fig. 8).  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed photoelectric conversion device comprising a multilayer wiring layer on a second side of the semiconductor substrate, i.e., opposite the side of photoelectric conversion layer and/or relatively below the anode/substrate, by providing the photoelectric conversion device of Wachi in view of Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao as the photoelectric conversion device(s) of Maehara in order to successfully obtain an imaging unit comprising a typical photoelectric conversion device structure with multilevel interconnection array comprising wiring sublayer(s).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 8,912,435, hereinafter Wachi) in view of Maehara et al. (US 8,232,616, hereinafter Maehara), Takemura et al. (US 8,754,407, hereinafter Takemura), Yabe et al. (US 7,777,043, hereinafter Yabe), Uetani (US 2012/0100285), one of Sheina et al. (US 2008/0299293, hereinafter Sheina) and Brown et al. (US 8,674,047, hereinafter Brown), and Bao et al. (US 6,107,117, hereinafter Bao).
Wachi teaches a photoelectric conversion device (organic photoelectric conversion element) comprising a successively laminated structure on one surface of a substrate 11, anode 12, hole transport layer 17, photoelectric conversion layer 14, electron transport layer 18, and cathode 13 (see Fig. 1 and col. 6 lines 10-22), which is equivalent to the recited layers and order of a substrate, first electrode on the substrate, a second electrode facing the first electrode, a photoelectric conversion layer between the first and second electrodes, a hole transport layer between the first electrode and photoelectric conversion layer, and an electron transport layer between the photoelectric conversion layer and the second electrode in the instant claims.  Wachi teaches the first electrode is an electrode which transmits light in 380 to 800 nm, i.e., visible light, enabling light-electric conversion in a photoelectric conversion layer and comprises a conductive polymer as an exemplary material thereof (col. 8 lines 4-14).  Wachi further teaches the photoelectric conversion layer is composed of a blend of a p-type/electron donor semiconductor and a n-type/electron acceptor compound (col. 6 lines 33-46 and col. 8 lines 22-35), where conjugated polymers such as polythiophene are preferable p-type semiconductor materials (col. 8 lines 36-67) and fullerene derivatives are preferable n-type semiconductor materials (col. 9 lines 15-36).
Although Wachi fails to teach a plurality of these photoelectric conversion devices are provided so as to constitute a plurality of pixels ultimately constituting an imaging unit, Maehara teaches it is well known in the art to configure an array (plurality) of pixels each comprising a photoelectric conversion device comprising electrodes, transport materials and photoelectric conversion materials as an imaging unit (imaging device) (abstract, col. 4 line 56 to col. 6 line 7, col. 8 lines 56-64, Fig. 1 and Fig. 2).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed imaging unit by providing the photoelectric conversion device of Wachi as the photoelectric conversion devices of Maehara in order to successfully obtain an imaging unit comprising a typical photoelectric conversion device structure.  
Wachi and Maehara fail to teach the first electrode comprises polyazulene and polyacene, the second electrode comprises an alloy of aluminum and indium, the photoelectric conversion layer comprises a first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and a second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive, and the first organic semiconductor and the second organic semiconductor are oriented in a direction parallel to the semiconductor substrate. 
However, Takemura teaches it is well known in the art to provide various species of conductive polymers including, among others, polyazulene and polyacene, as conductive polymers for forming transparent electrodes transmitting light in 380 to 800 nm in a photoelectric conversion device in organic photoelectric conversion elements (abstract and col. 26 lines 25-43).
Yabe teaches it is well known in the art to provide alloys of metals, including alloys of, among others, aluminum and indium, as suitable metals for a cathode, i.e., counter electrode, in an organic photoelectric conversion element due to the metals having a low work function that are capable of injecting electrons with a high efficiency through a hole blocking layer, i.e., electron transport layer, into a light-emitting layer, i.e., photoelectric conversion layer, (see col. 142 line 62 to col. 143 line 6 for teachings to the cathode; see col. 126 lines 25-32 indicating the reference is drawn to organic photoelectric conversion elements).  
Uetani teaches it is well known in the art to provide regioregular conjugated polymers such as regioregular polythiophene in organic photoelectric conversion elements (abstract and para. 0050-0052).  Uetani further teaches the conjugated polymer comprises a thiophenediyl group substituted with various R6 and R7 groups selected from non-hydrogen groups in view of charge transport properties (para. 0045, 0046; see also para. 0051), which reads on the claimed formula (1), R1, R2, and X groups.  Uetani further teaches it is well known to provide at least two (two or more) conjugated polymers in the organic photoelectric conversion element (para. 0048).  Uetani further teaches polythiophene, and conjugated polymers in general, are electron-donating compound(s) (para. 0063), i.e., p-type semiconductor, and the layer containing the conjugated polymer further contains an electron-accepting compound (para. 0060-0062), i.e., n-type semiconductor.  Uetani further teaches the conjugated polymer has a weight average molecular weight of 500 to 1x107, preferably 1,000 to 1x106, in view of film forming ability (para. 0047).  
Sheina teaches it is well known in the art to provide regioregular conjugated polymers, and photoelectric-type devices thereof comprising the polymers, having a degree of regioregularity of at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 98%, or at least about 99% (para. 0035-0036).  Alternatively, Brown teaches it is well known in the art to provide regioregular conjugated polymers and photoelectric-type devices comprising the polymer, preferably containing regioregularity of at least about 85%, or at least about 95%, or at least about 98% (col. 27 lines 5-29).  In other words, Sheina and Brown are evidence as to typical regioregularity ranges of polythiophene for use in photoelectric-type devices.  
Bao teaches regioregular thiophene polymers have the property of low intermolecular spacing while obtaining a preferable film carrier mobility and on/off ratio in a device thereof, indicating and providing planar stacking of layers of the thiophene polymer chains/backbones parallel to the substrate surface (col. 5 lines 6-36 and col. 6 lines 27-54).  In other words, Bao serves as evidence the regioregular polythiophene polymers of the other prior art references would be expected to already comprise an orientation parallel to the substrate on which they are disposed and/or the regioregular polythiophene polymers and devices thereof of the other prior art references could be further improved in terms of carrier mobility and on/off ratio by providing the orientation of planar stacking of layers of polythiophene parallel to the substrate surface. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first electrode comprising polyazulene and polyacene from providing the typical species of conductive polymers taught by Takemura as the conductive polymer(s) in the electrode of Wachi in order to obtain a photoelectric conversion device/element and an imaging unit thereof as taught by Maehara where the first electrode is transparent and capable of sufficiently transmitting light in 380 to 800 nm to enable light-electric conversion in a photoelectric conversion layer.  At the time of the effective filing date it would have also have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed second electrode comprising an alloy of aluminum and indium from providing an alloy of these metals as taught by Yabe as the metal in or of the counter electrode of Wachi (which, note, are each individually taught in Wachi) in order to obtain a photoelectric conversion device/element and an imaging unit thereof as taught by Maehara where the second electrode, i.e., cathode or counter electrode, is capable of injecting electrons through a hole blocking layer, i.e., electron transport layer, with high efficiency into a light-emitting layer, i.e., photoelectric conversion layer.  Alternatively, note that Wachi teaches aluminum and indium metals are individually exemplary metals for the counter electrode, and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose in a photoelectric conversion device/element and an imaging unit thereof; the idea of combining aluminum and indium from Wachi as an alloy thereof flows logically from their having been individually taught in the reference.  MPEP 2144.06, I.  At the time of the effective filing date it would have also have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive from providing at least two regioregular polythiophene conjugated polymers as taught by Uetani utilizing a typical regioregularity for each polythiophene conjugated polymer in the blend, e.g., at least 95% or even 98% or 99% for one and at least 70% to 80% for the second, as taught and evidenced by Sheina and Brown as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element and an imaging unit thereof as taught by Maehara where the photoelectric conversion layer has suitable and/or tailored charge transport properties.  At the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first organic semiconductor and second organic semiconductor being oriented in a direction parallel to the semiconductor substrate in further view of the teachings of Bao that the regioregular polythiophene polymers of the other, above prior art references would be expected to already comprise an orientation parallel to the substrate on which they are disposed and/or the regioregular polythiophene polymers and devices thereof of the other prior art references could be further improved in terms of carrier mobility and on/off ratio by providing the orientation of planar stacking of layers of polythiophene parallel to the substrate surface.
The combination of Wachi in view of Maehara, Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao teach the first organic semiconductor and second organic semiconductor serve as a p-type semiconductor material (Wachi, col. 6 lines 33-46 and col. 8 lines 22-67; Uetani, para. 0063)
Although Wachi in view of Maehara, Takemura, Yabe, Uetani, one of Sheina and Brown, and Bao fail to explicitly teach the photoelectric conversion layer comprises the first organic semiconductor at a ratio, i.e., amount, of at least 10 wt.% of the p-type semiconductor material, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of the applied prior art references since the combination of references provides providing at least two regioregular polythiophene conjugated polymers as taught by Uetani as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element where the photoelectric conversion layer has suitable and/or tailored charge transport properties, as described above, where a person of ordinary skill in the art could vary and/or optimize the relative amount of the polythiophenes provided in the blend to further obtain suitable and/or tailored charge transport properties. 
Response to Arguments
Applicant’s arguments filed 09/29/2021 with respect to Wachi et al. (US 8,912,435), Takemura et al. (US 8,754,407, hereinafter Takemura), Uetani (US 2012/0100285), Sheina et al. (US 2008/0299293), Brown et al. (US 8,674,047), Bao et al. (US 6,107,117), and Maehara et al. (US 8,232,616) failing to teach or suggest the newly presented limitation of the second electrode comprising an alloy of aluminum and indium have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection(s) utilizes a new reference, Yabe et al. (US 7,777,043, hereinafter Yabe), under a new ground(s) of rejection which teach/render obvious this newly added claim limitation.  See the new 103 rejections, above.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 2, 2022